COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
                                        NO.
2-06-168-CV
 
 
ALFRED
LEE STONE                                                             APPELLANT
 
                                                   V.
 
THE
JAMES V. ALLRED UNIT                                                   APPELLEE
 
                                               ----------
             FROM
THE 89TH DISTRICT COURT OF WICHITA COUNTY
                                               ----------
                  MEMORANDUM
OPINION[1]
AND JUDGMENT
                                               ----------
We have considered appellant=s AMotion
To Dismiss Cause.@ 
It is the court=s opinion that the motion should
be granted; therefore, we dismiss the appeal. 
See TEX. R. APP. P.
42.1(a)(1), 43.2(f).
 
PER CURIAM
PANEL D:   DAUPHINOT, HOLMAN, and GARDNER, JJ.
 
DELIVERED: June 15, 2006




[1]See Tex. R. App. P. 47.4.